     Case 3:12-cr-04031-BEN Document 501 Filed 09/24/20 PageID.5293 Page 1 of 1




 1
2
3
4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10     UNITED STATES OF AMERICA,              Case No.: 12CR4031-BEN
11                Plaintiff,                  ORDER SETTING PAYMENT
                                              SCHEDULE FOR RESTITUTION
12          V.

13     MICHAEL ECCLES,
14
                   Defendant.
15
16
17          On November 10, 2015, this Court entered a restitution order requiring Defendant
18 to pay restitution in the total amount of $4,200,000.00. For the reasons set forth in the
19 Government's motion, it is hereby ordered that Defendant shall pay restitution at a rate of
20 at least 10% of Defendant's disposable earnings, or the amount by which Defendant's
21 disposable earnings for a week exceeds thirty times the Federal minimum hourly wage in
22 effect at the time the earnings are payable, whichever is less, and subject to modification
23 upon further agreement of the parties or order of the Court. All other provisions of the
24 restitution order entered on November 10, 2015 re
25
      DATED: September~020
26
                                                                                  :rEZ
27
28
